Citation Nr: 0406195	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the veteran, 
hearing loss was incurred inservice.  

2.  Resolving reasonable doubt in favor of the veteran, 
tinnitus was incurred inservice.  

3.  The veteran's right knee complaints in service were acute 
and transitory; any current right knee disorder is not of 
service origin.  

4.  A left knee disorder was first demonstrated many years 
after service and there is no medical evidence of a nexus to 
service.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was incurred inservice. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Tinnitus was incurred inservice.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Any current left or right knee disorder was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 2002 rating 
determination and the November 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  In a May 2002 letter, the RO 
informed the veteran of the VCAA.  It specifically notified 
the veteran of what the evidence had to show, what the RO had 
done, what was needed from the veteran, where and when to 
send information, and where to contact VA if he had any 
questions or needed assistance. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded a VA 
examination during the course of this appeal.  Moreover, in 
November 2003, the veteran appeared at a videoconference 
hearing in San Antonio before the undersigned Law Judge.  At 
that time, he testified that he wished to waive any waiting 
period required by the VCAA.  Furthermore, in a December 2003 
letter, the veteran indicated that he had no further evidence 
to submit.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) or arthritis will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2003).


Hearing Loss and Tinnitus

At the outset, the Board notes that the veteran's military 
occupational specialty was a track vehicle/tank mechanic.  

A review of the veteran's service medical records reveals 
that at the time of his February 1962 enlistment examination, 
an audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

There were no reports or complaints of ear problems or 
hearing loss during the veteran's period of service.  

At the time of the veteran's November 1964 service separation 
examination, an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

On his separation report of medical history, the veteran 
checked the "no" boxes when asked if he had or had ever had 
ear trouble.  

In May 2002, the veteran requested service connection for 
hearing loss and tinnitus.  

In July 2002, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
indicated that he had been an Army tank mechanic and that he 
had had decreased hearing for the past 40 years.  The 
veteran's history was noted to be negative for ear 
infections, ear surgeries, severe head injury, or familial 
hearing loss.  His noise history included exposure to 
artillery and tank engines.  

An audiological evaluation performed at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
65
75
LEFT
20
15
50
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear. 

The veteran also reported having bilateral periodic tinnitus 
for the past 40 years.  He stated that his tinnitus 
interfered with his falling asleep at night.  He also 
indicated that he mostly noticed it in a quiet environment.  

The examiner noted that the veteran had mild to severe high 
frequency sensorineural hearing loss at 2000 through 4000 
Hertz in the right ear and moderate to severe high frequency 
sensorineural hearing loss at 2000 through 4000 Hertz in the 
left ear.  

At the time of a July 2002 VA ear, nose, and throat 
examination, the veteran indicated that he was in the 
military from 1962 to 1965.  After leaving the military, he 
worked for the railroad for 35 years.  The veteran stated 
that he realized that he first had hearing problems in the 
1960's and that he developed tinnitus about 10 years ago.  
The tinnitus was of soft intensity and would come and go.  
The veteran attributed the hearing loss to exposure to 
excessive tank engine noise as well as the firing of the 
cannons off the tanks.  He denied any ear injuries.  
Following examination, the examiner rendered a diagnosis of 
bilateral hearing loss with tinnitus, more likely than not 
secondary to exposure to excessive noise during his military 
career.  

In November 2003, the veteran appeared at a hearing before 
the undersigned Law Judge.  At the time of the hearing, the 
veteran testified that his railroad employment consisted of 
clerical and accounting work in a quiet office.  He further 
indicated that while in the military, he was exposed to 
running tank engine noises.  He testified that it was about 
double the noise of a car engine.  He also reported working 
on dual engine vehicles.  He said that this was equivalent to 
being at a concert.  He noted working on these engines for 
eight hours per day.  He also reported being exposed to 
artillery fire from the tanks as they were in close proximity 
to where he worked everyday.  The veteran noted very little 
exposure to noise following service.  

At the time of the hearing, the veteran also submitted a 
letter from the Transportation Communications Union which 
indicated that he had worked as a clerical employee for 34 
years while at Union Pacific Railroad.  It was noted that he 
was not exposed to excessive noises such as hump yard or 
diesel engines.  He was also not associated with outside work 
that would have caused physical stress or injury associated 
with yard conditions.  

While it can not be stated that the evidence is 
overwhelmingly in support of the veteran's claims of service 
connection for hearing loss and tinnitus, it is at least in 
equipoise as to whether the veteran's current hearing loss 
and tinnitus is related to service.

The Board notes that there were no complaints or findings of 
hearing loss or tinnitus in service.  It further observes 
that the veteran checked the "no" box when asked if he had 
or had ever had ear trouble.  Moreover, there were no 
objective medical findings of hearing loss or tinnitus in the 
years immediately following service.  However, the veteran's 
military occupational specialty was noted to be a tank 
mechanic.  Moreover, the September 2002 VA examiner found 
that it was more likely than not that the veteran's hearing 
loss and tinnitus were related to his military service.  
Finally, the veteran accepts the veteran's testimony with 
regard to his inservice and after-service noise exposure as 
credible.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
bilateral hearing loss and tinnitus.  Therefore, service 
connection for bilateral hearing loss and tinnitus is 
warranted. 


Left and Right Knee

A review of the veteran's service medical records reveals 
that he was hospitalized in August 1964 for a period of three 
days with complaints of right knee pain.  A diagnosis of 
acute right synovitis, cause undetermined, was rendered at 
that time.  No further complaints or findings of right knee 
pain were noted inservice.  At the time of the veteran's 
November 1964 service separation examination, normal findings 
were reported for the lower extremities.  On his service 
separation report of medical history, the veteran reported 
having occasional right knee pain and stiffness.  

There were no complaints or findings of left knee problems 
inservice.  

In May 2002, the veteran requested service connection for 
right and left knee disorders.  

In September 2002, the veteran was afforded a VA examination.  
The examiner indicated that the veteran's claims folder had 
been reviewed.  The veteran was noted to have served as a 
truck mechanic.  He had no combat tours.  The examiner 
observed that the service medical records showed that the 
separation physical examination noted "occasional pain and 
stiffness, right knee" but that there was only a single 
episode of care for the right knee condition for "synovitis 
of the right knee of questionable etiology" for which the 
veteran was hospitalized for three days in August 1964.  The 
examiner observed that the veteran was treated with rest, 
whirlpool, and exercise and was then returned to duty.  He 
noted that there was no record of subsequent evaluation or 
treatment during or subsequent to service.  

The veteran reported having had bilateral knee pain, the left 
greater than the right, for "most of his adult life."  He 
denied any other injuries during or subsequent to service.  

He indicated that approximately 10 years ago (25 years after 
service) he began experiencing left great toe and knee pain, 
with the diagnosis of gout, which was treated with 
Allopurinol with control of his symptoms.  

The veteran stated that he currently had morning stiffness 
which improved as the day went on.  He also noted that his 
right knee would bother him with prolonged sitting for more 
than a couple of hours, when rising from a seat after a 
couple of hours, or when squatting.  He denied any episodes 
of locking but stated that he had had episodes of giving way 
of the left knee, which caused him to fall one or two times 
per year.  The veteran reported that he had had no additional 
treatment for his knee condition subsequent to service other 
than that noted above.  He also indicated that he had not had 
any injections, surgery, bracing, or hospitalization for his 
knee complaints since separation from the service.  

Physical examination revealed that the veteran was able to 
ambulate into the clinic without external supports or 
assistance.  There was no evidence of antalgic gait.  

Examination of the knee showed no deformity, discoloration, 
swelling or evidence of effusion, erythema, or warmth.  The 
knee was nontender to palpation in the medial and lateral 
joint lines and the peripatellar region.  Extension was to 0 
and flexion was to 120.  Passive range of motion was 0 to 135 
degrees, bilaterally.  X-rays of both knees showed minimal 
degenerative changes with decrease in the medial compartments 
and tibial spine spurring.  The examiner render a diagnosis 
of osteoarthritis both knees.  

In the discussion section of the report, the examiner 
indicated that based upon today's history, physical 
examination, special studies, extensive review of the case 
file, particularly the service medical records, and after a 
consultation with an orthopedic surgeon, it was his opinion 
that the single episode of right knee synovitis for which the 
veteran was treated inservice, which resolved and had no 
sequelae for 25 years, was unlikely to be an early 
manifestation of his later diagnosis of gout and unlikely to 
have been causally related or etiologic in the later 
development of what appeared to be essentially symmetrical 
osteoarthritic change in the knees.  

At his November 2003 hearing, the veteran reported that he 
was an armored truck mechanic.  The veteran testified that he 
was struck in his right knee by a piece of equipment when 
working on one of the trucks.  He stated that he was treated 
for the injury.  The veteran indicated that he did not seek 
treatment for his knee following service for many years as he 
had coverage through work.  He reported that he did not have 
to go through the VA system for treatment.  The veteran 
indicated that he was being treated for existing medical 
problems, including his knee, by his private physician.  He 
also testified that his left knee had been giving him trouble 
for the past thirty seven years.  He indicated that he had 
favored his left knee during this time period.  

Service connection is not warranted for left or right knee 
disorders.  

With regard to the veteran's right knee, the Board notes that 
the veteran was seen with complaints of right knee problems 
in August 1964, with a diagnosis of acute synovitis of the 
right knee of questionable etiology being rendered at that 
time.  This episode was acute and transitory as evidenced by 
no other objective findings of right knee problems for the 
remainder of the veteran's period of service. While the 
veteran reported having occasional pain and stiffness in his 
right knee on his service separation report of medical 
history, normal findings for the lower extremities were 
reported on the service separation examination.  In addition, 
the first objective medical finding of a right knee disorder 
following service was not until many years later.

With regard to his request for service connection for a left 
knee disorder, the Board notes that the service medical 
records are devoid of any complaints or findings of a left 
knee problem.  Moreover, at the time of the veteran's 
November 1964 service separation examination, normal findings 
were reported for the lower extremities.  There were also no 
findings of a left knee problem in the years immediately 
following service.  Furthermore, the veteran at the time of 
his September 2002 VA examination, indicated that 
approximately 10 years ago (25 years after service) he began 
experiencing left great toe and knee pain, with the diagnosis 
of gout being rendered.  

The Board further notes the veteran's belief that his current 
right knee problem is related to his period of service.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, the 
September 2002 VA examiner indicated that it was his opinion 
that the single episode of right knee synovitis for which the 
veteran was treated inservice, which resolved and had no 
sequelae for 25 years, was unlikely to be an early 
manifestation of his later diagnosis of gout and unlikely to 
have been causally related or etiologic in the later 
development of what appeared to be essentially symmetrical 
osteoarthritic change in the knees. The September 2002 
examiner's opinion was based upon a complete review of the 
claims folder and a thorough examination of the veteran.  The 
medical opinions from the VA examiner is more probative than 
the veteran's beliefs and is given more weight based upon the 
detail provided and the fact that the examiner had the claims 
folder for review prior to rendering his opinion.

The Board further notes the veteran's belief that his left 
knee is causally related to his right knee as he caused 
damage to it by favoring it.  As noted above, he is not 
competent to render such an opinion.  Moreover, there has 
been no competent medical evidence submitted relating any 
current left knee disorder to his right knee disorder.  
Furthermore, service connection is not currently in effect 
for any right knee disorder.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his 
current right and left knee disorders are in conflict with 
the service medical records, the service discharge 
examination, and the initial treatment records following 
service.  The objective medical evidence is more probative 
than the veteran's more recent assertions of continuous 
symptoms since service.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current right or left knee 
disorder is not related to his period of service.  Therefore, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



